Claims 1, 9, 17-18 have been amended.
Claims 8, and 16 have been cancelled.
The double patenting rejection has been overcome based on claim amendments.
The 35 U.S.C. 101 rejection for claims 17-20 has been withdrawn based on claim amendments.
Claims 1-7, 9-15 and 17-20 are allowed. 


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1, 9 and 17, the following underlined claim limitation is not disclosed by any prior art: “… receiving a first trigger for reporting the first CSI report; receiving a second trigger for reporting the second CSI report; determining that E processing units are remaining available prior to updating the first CSI report and the second CSI report, E being an integer; determining that X processing units are required to update each of the first CSI report and the second CSI report individually, X being an integer; determining that R processing units are available after committing to update the first CSI report and the second CSI report, R being equal to E minus X; and updating the first CSI report and the second CSI report based on a same CSI calculation.”
Closest prior art
Huang (US20210127387A1) discloses channel state information (CSI) triggering and reporting in wireless communications. At paragraph 92, The UE, upon Such transmissions of multiple CSI reports may result in the UE using separate CSI encoding, which may reduce encoding gain and requires more encoders at the UE. Such separate CSI report transmissions, in some cases, may be configured and selected by a base station based on a UE capability. Hence Huang does not disclose: “… receiving a first trigger for reporting the first CSI report; receiving a second trigger for reporting the second CSI report; determining that E processing units are remaining available prior to updating the first CSI report and the second CSI report, E being an integer; determining that X processing units are required to update each of the first CSI report and the second CSI report individually, X being an integer; determining that R processing units are available after committing to update the first CSI report and the second CSI report, R being equal to E minus X; and updating the first CSI report and the second CSI report based on a same CSI calculation.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472